PER CURIAM.
The plaintiff below filed a complaint against the defendant for damages claimed as a result of the defendant allegedly sending to the plaintiff a different variety of watermelon seeds from that which he had ordered. The Circuit Judge adjourned court in the midst of the trial and reconvened the court several days later. Objection was made by the defendant, which was overruled. The jury, on the resumption of the trial, returned a verdict in favor of the plaintiff for $5,000 damages. The plaintiff subsequently moved for a new trial, which the court granted. From the order granting a new trial, the defendant appeals to this court.
When the case was orally argued before this Court at Tavares, the attorney who *192appeared for the appellee announced that he had stipulated with the attorney representing the appellant that the case should be reversed with instructions to the lower court to reinstate the verdict of the jury in favor of the plaintiff below and to overrule the order of the lower court in granting the plaintiffs motion for a new trial.
This court, having reviewed the record in the case, is of the opinion that the stipulation of the parties should be approved. It is, therefore, the order and judgment of the Court that this case be reversed with instructions to the lower court to deny the motion for a new trial filed by the plaintiff below, appellee here, and to enter judgment upon the jury verdict in favor of the plaintiff for $5,000.
Reversed.
ALLEN, Acting Chief Judge, and THORNAL, CAMPBELL, and BARKER, ROGER A., Associate Judges, concur.